COBB, Judge.
Evans was convicted of first degree murder. On direct appeal, he contested the sufficiency of the evidence. This court affirmed. Evans v. State, 382 So.2d 908 (Fla. 5th DCA 1980).
Evans then came before this court on appeal of the denial of a motion for post-conviction relief. Since his motion did not procedurally comply with the provisions of Florida Rule of Criminal Procedure 3.850, this court affirmed without prejudice to the defendant to raise the same issues in a proper motion. Evans v. State, 388 So.2d 1366 (Fla. 5th DCA 1980).
Evans is now before this court on appeal of the denial of his subsequent motion for post-conviction relief allowed for by our prior decision. The issues raised by Evans are either ones that should have been raised in his direct appeal or bare allegations without sufficient factual basis. Since the motion was facially insufficient, the trial court was correct in denying it. See Rice v. State, No. 80-776 (Fla. 5th DCA Dec. 17, 1980) [1980 FLW 51].
AFFIRMED.
DAUKSCH, C. J., and COWART, J., concur.